Citation Nr: 1103309	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.  

3.  Entitlement to service connection for sterility.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1978 to May 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Oakland, 
California, denying the claims currently on appeal.  

The Veteran has claimed service connection for PTSD.  However, in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claimant 
seeks service connection for the symptoms of a disability, 
regardless of how those symptoms are diagnosed or labeled.  The 
evidence of record demonstrates that the Veteran has been 
diagnosed with other psychiatric disorders during the pendency of 
her claim, including bipolar disorder and anxiety.  As such, the 
claim has been recharacterized as one of service connection for a 
psychiatric disorder, to include PTSD.  The issue is thus 
restated on the title page of this decision.  

The issues of entitlement to service connection for a psychiatric 
disorder and carpal tunnel syndrome are addressed in the REMAND 
portion of the decision below.  


FINDING OF FACT

The Board received notification prior to the promulgation of a 
decision from the Veteran in July 2010 indicating that she did 
not wish to proceed with her appeal of entitlement to service 
connection for sterility.  

CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for sterility have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veteran perfected an appeal from a September 2006 rating 
decision that denied service connection for, among other issues, 
sterility.  VA subsequently received notice from the Veteran 
during her July 2010 hearing indicating that she did not wish to 
further pursue this appeal.  

An appeal may be withdrawn at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2010).  Once the 
Veteran withdrew this issue, there remained no allegations of 
error of fact or law for appellate consideration.  The Board no 
longer has jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010).  


ORDER

The claim of entitlement to service connection for sterility is 
dismissed.  


REMAND

The Veteran is claiming entitlement to service connection for a 
psychiatric disorder, to include PTSD, as well as carpal tunnel 
syndrome.  However, additional evidentiary development is 
necessary before appellate review may proceed on these matters.  

As an initial matter, VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  See Bradford v. 
Nicholson, 20 Vet. App. 200 (2006).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members or clergy.  38 C.F.R. 
§ 3.304 (f).  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited 
to: a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.  
While this information was noted in the Veteran's June 2007 
Statement of the Case, the Court has indicated that notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) cannot be accomplish by way of a Statement 
of the Case.  As such, this information should again be provided 
to the Veteran in a separate notice letter to ensure that she has 
a full understanding of how to develop this type of claim.  

In addition, the Board finds that a remand is necessary for both 
of these claims in order to obtain outstanding records from the 
Social Security Administration (SSA).  As indicated by the 
Veteran during her July 2010 BVA hearing, she is in receipt of 
SSA disability benefits.  There is no indication that these 
records have been requested or obtained from SSA.  Therefore, on 
remand, any determination pertinent to the Veteran's claim for 
SSA benefits, as well as any medical records relied upon 
concerning that claim, should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual 
notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).

The Veteran also identified a number of sources of private 
treatment records during her July 2010 hearing that do not appear 
to be of record.  She referenced a letter from her regular 
psychiatrist and indicated that she did not believe her treatment 
records from this individual were in the claims file.  The file 
does contain a letter from a private psychiatrist with the 
initials D.W.S. dated November 2006 that matches the description 
provided by the Veteran during her hearing.  The record does 
contain copies of treatment records from this individual from 
April 2000 to October 2005.  However, Dr. S indicated in his 
November 2006 letter that he was still treating the Veteran, 
suggesting that there are additional private treatment records 
post-October 2005.  The Veteran also testified that she first 
began receiving psychiatric treatment around 1990.  The Veteran 
should be contacted and asked to provide the name, address and 
dates of treatment for this individual.  All reasonable steps 
should then be taken to obtain these records before appellate 
review may proceed.  

Finally, the most recent VA Medical Center (VAMC) treatment 
records in the claims file are from February 2006.  More current 
treatment records should be obtained and incorporated into the 
claims file.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on her part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should provide notice to the 
Veteran consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with her claim for 
service connection for PTSD based on an in- 
service personal and/or sexual assault.  

2.  The RO/AMC should ask the Veteran to 
identify all sources of psychiatric 
treatment or evaluation she has received 
since separation from service and to 
provide any releases necessary for the VA 
to secure private medical records of such 
treatment or evaluation.  The RO/AMC should 
then obtain and associate with the claims 
file any treatment records identified by 
the Veteran, to include all VA treatment 
records, but the RO/AMC should request 
authorization to obtain all treatment 
records prepared by Dr. D.W.S. since 
October 2005.  

3.  The RO/AMC should obtain and associate 
with the claims file VAMC treatment records 
dated since February 2006.  

4.  The RO/AMC should obtain and associate 
with the claims file a copy of any decision 
pertinent to the Veteran's claim for SSA 
benefits, as well as any medical records 
relied upon concerning that claim.

5.  After the development requested in the 
four paragraphs above has been completed, 
the RO/AMC should review the evidence of 
record and determine whether there was 
sufficient medical evidence to decide the 
claim.  If the RO determines that there is 
not sufficient medical evidence to decide 
the claim, the Veteran should be afforded a 
VA examination to ascertain the nature and 
etiology of any and all psychiatric 
disorders that may be present.  

6.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claims should be readjudicated based on the 
entirety of the evidence of record.  The 
holding of the Court in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), should be 
applied upon readjudication.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
her representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
she desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


